UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCUS ODOM,
                                 Movant,                          20-CV-0010 (JMF)

                     -against-                                    17-CR-0321 (JMF)
UNITED STATES OF AMERICA,                             ORDER TO ANSWER, 28 U.S.C. § 2255
                                 Respondent.

JESSE M. FURMAN, United States District Judge:

       The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily dismissed as being without merit, hereby ORDERS that:

       The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

       Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the motion. Movant shall have thirty days from the date on

which Movant is served with Respondent’s answer to file a response. Absent further order, the

motion will be considered fully submitted as of that date.

       All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

       Finally, Movant fails to demonstrate that the “interests of justice” call for the appointment

of counsel. See ECF No. 1. Thus, Movant’s motion for appointment of counsel is DENIED

without prejudice to renewal at the time of his response to Respondent’s answer.

       Because Movant has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.
                                                 2
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).



SO ORDERED.

Dated:     January 21, 2020
           New York, New York

                                                               JESSE M. FURMAN
                                                             United States District Judge
